11:32:07 04-18-2019 2/2
9208321562 (ate as cn’cienn ie Gas ee + ee Vat ww

U.S. Department of Justice
United States Marshals Scrvice

 

AGAINST UNSENTENCED PRISONER
. BASED ON FEDERAL ARREST WARRANT

United States Marshal
Eastern District of Wisconsin
(Diswicy

125 S Jefferson St
Green Bay, WI 54301
(924) 883-6332

(Aatern Address ond Phora)
Ploure type oe print neatly;

TO: Outagamie County Jail DATE: 04/17/2019
Appleton, WI SUBJECT: YANG, Xengxai
AKA:
DOB/SSN SS?
REF. #
USMS #:
CR #: Fed case 19CR67
Please accept thie Detainer against the above-named subject who is an unsentenced prisonct currently in your custody.

The United States District Court for the Eastern District of Wisconsin has
issued an arrest warrane(s) charging the subject with the commission of the following offense(s):

Armed Bank Robbery, Use of a short-barreled firearm during and in relation to a crime of violence, Possession of a
short-barreled rifle, :

 

 

 

 

 

 

 

 

 

Prior to the subject's release from your custody, please notify this offiac at once so that we may assume cuslody if
necessary. If the subject is transferred from your custody to another detention facility, we request that you forward
cur Detaincr to sald facility at the tinte of transfer and advise this office as soon as possible.

The notice and speedy trial requirements of the Interstate Agtccment on Detainors Act do NOT apply to this
Detainer because the subject is not currently serving a sentence of imprisonment at the time the Detainer Is lodged.
IF THE SUBJECT 18 SENTENCED WAULE THIS DETAINER JS IN EFFECT, PLEASE NOTIFY THIS

 

 

 

 

 

OFFICE AT ONCE.
Please acknowledge receipt of this Detainer, Pleasc provide one copy of this Detainer to the subject and FAX one
copy to this office at 920 884 2082
PAX Na,
, RECEIPT Very truly yours,
T. Coulon

Date: ltl —-9;§ — U.S. Marshal

Signed: PE, SB

By: \ Sy Requested by: R. Clauss, Deputy US Marshal

Title: CAs, Pet.

Form USM-16A,

 

 

 

Rev, 012/06

 
